                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAYLA STOCKDALE,                                           CIVIL ACTION
             Plaintiff,

              v.

ALLSTATE FIRE AND CASUALTY                                 NO. 19-845
INSURANCE COMPANY,
               Defendant.

                                          ORDER

       AND NOW, this 8th day of April, 2020, upon consideration of Defendant’s Motion for

Certificate of Appealability (ECF 41) and Plaintiff’s Response thereto (ECF 43), IT IS

ORDERED that Defendant’s motion is DENIED.

                                                   BY THE COURT:


                                                   /s/ Wendy Beetlestone, J.


                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
